Title: Thomas Jefferson to Nicolas G. Dufief, 27 October 1812
From: Jefferson, Thomas
To: Dufief, Nicholas Gouin


          
            Monticello Oct. 27. 12.
             Th: Jefferson asks the favor of M. Dufief to procure him the books below stated, if to be had in Philadelphia. he thinks it probable that Doctr Patterson, professor of Mathematics, would be most likely to know where books of that department of science would be probably found, should M. Dufief be at a loss himself. Dr Patterson would do Th:J. the favor of advising on this subject. none of these volumes being larger than 8vos they may come by mail, with the single precaution (which Th:J. prays M. Dufief to observe) of sending them singly, and with intervals of a week at least from one another, that the Milton mail, which is only weekly, may not be overburthened at any one time. he salutes M. Dufief with esteem & respect.
          
          
             Ld  Buchan’s life of Baron Napier.
             Simpson’s Doctrine & application of fluxions. 2. V. 8vo 
            
            Simpson’s Select exercises for young proficients in the Mathematics. 8vo
            A map of the seat of the war, to wit, of the Lakes Etc which I have seen lately advertised in some newspaper. I think it is by Mellish. it is a single sheet map.
          
        